919 N.E.2d 1135 (2010)
In the Matter of the Appointment of Natalie R. CONN, as Senior Judge in the Allen Circuit Court.
No. 02S00-1001-MS-38.
Supreme Court of Indiana.
January 19, 2010.

ORDER APPOINTING SENIOR JUDGE
The Judge of the Allen Circuit Court, the Honorable Thomas J. Felts has requested *1136 the appointment of Senior Judge Natalie R. Conn for service in 2010, pursuant to Ind.Code § 33-23-3-1.
This Court adopted revisions to Administrative Rule 5 on December 3, 2003, which made certain changes to the senior judge program in recognition of the importance of senior judges to the administration of justice in Indiana trial courts. Accordingly, we find that Judge Felts has demonstrated the need for additional judicial resources. Senior Judge Natalie R. Conn has been certified as a senior judge by the Judicial Nominating Commission pursuant to Ind.Code § 33-27-4-1. This Court may re-examine the appointment made herein at a later date in light of other circumstances, and make adjustments accordingly.
IT IS, THEREFORE, ORDERED that Senior Judge Natalie R. Conn is appointed to serve in the Allen Circuit Court at the discretion of the Judge of the court. This appointment shall remain in effect until December 31, 2010. Pursuant to Ind.Code § 33-23-3-5, the senior judge appointed by this Court in this Order may not be compensated as senior judge for more than one hundred (100) days in the aggregate during the 2010 calendar year.
All appointments are contingent upon senior judge day limits established by this Court through separate Orders, and it shall be incumbent upon the presiding judge of the court to ensure that his court complies with the Orders setting senior judge day limits. Pursuant to Admin. R. 5(B)(4) a senior judge shall have the same jurisdiction as the presiding judge of the court where the senior judge is appointed, but only during the days that the senior judge is serving in such court. Additionally, Admin. R. 5(B)(4) provides that a senior judge who has been appointed to serve in a court shall have the same jurisdiction as the regular judge of the court where he/she is serving to officiate at marriages at any time during the appointment. A senior judge may retain jurisdiction in an individual case beyond the day of service if the order of the presiding judge of the court in which the case is pending so orders.
This appointment is made with the express understanding that Judge Conn will claim mileage from her office in Grant County when serving in Allen County.
The clerk of the courts in each county is directed: 1) to distribute a copy of this order to the presiding judges of the courts within the clerk's county, 2) to enter this Order in the Record of Judgments and Orders of the courts within the clerk's county, and 3) to post this Order for public inspection.